    Case 20-20283    Doc 6   Filed 11/16/20 Entered 11/16/20 18:21:04       Desc Main
                                Document    Page 1 of 3



                                Northern District of Illinois

    Roxanne Lester




                                                                 7




✔

                                                                 1,665.00

                                                                 1,665.00

                                                                 0.00
Case 20-20283   Doc 6   Filed 11/16/20 Entered 11/16/20 18:21:04   Desc Main
                           Document    Page 2 of 3
Case 20-20283    Doc 6   Filed 11/16/20 Entered 11/16/20 18:21:04   Desc Main
                            Document    Page 3 of 3




    11/16/2020



                                White Law Offices


                                954 W Washington Blvd
                                Suite 625
                                Chicago, IL 60607
                                3122436200
                                vaughn@vaughnwhite.com
